DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33 and 43 recites “…associated with the first storage medium divided by an image speed”. It is not clear what feature of the first storage medium is divided by an image speed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-32, 34-42 and 44-50 are rejected under 35 U.S.C. 102 (a)(1) as being described by Fiore et al (US 2002/0191952). 
For claim 31, Fiore et al teach a method for backtracking data recording, comprising: 
receiving a data flow associated with a time sequence from one or more data sources (e.g. figure 2, abstract, video data from camera 6); 
storing the data flow in a first storage medium (e.g. figure 2, abstract, circular storage 15); 
receiving, at a time point, a control signal to transfer data from the first storage medium to a second storage medium (e.g. paragraph 46: “Once the analyzer 18 triggers an event , it sends a message to the event control 22 with the time stamp and other analysis data to initiate the event capture processing”); 
determining a time period in the time sequence according to the time point (e.g. paragraph 22: “An event database is provided for storing event signal data, and an event processor is provided that copies a plurality of data frames stored in the circular storage buffer that have time stamps proximate to the time of the event into additional secondary memory mapped files” ,paragraph 48: “The signal processor 10 also includes an event processor 16 that is adapted to extract data frames starting from a data frame that is a predetermined number of data frames before the external event time provided by the server 20…ending a predetermined number of data frames after the external event time”); 
selecting a subset of data in the data flow (e.g. paragraph 48: “The extracted data frames are then stored in file system thereby providing a permanent record of the 
transferring the subset of data from the first storage medium to the second storage medium (e.g. paragraph 48: “The extracted data frames are then stored in file system thereby providing a permanent record of the data frames before, during, and after the event prior to the data frames being overwritten in the circular storage buffer 15”); 
wherein the time period includes a past portion and a current portion, and the past portion and the current portion are adjacent in the time sequence relative to the time point (e.g. paragraph 48: “The extracted data frames are then stored in file system thereby providing a permanent record of the data frames before, during, and after the event prior to the data frames being overwritten in the circular storage buffer 15”). 
Claim 41 is rejected for the same reasons as discussed in claim 31 above. 
For claim 32, Fiore et al teach the past portion is determined based on at least one of a characteristic of the data flow (e.g. abstract: the characteristic of the video data is “data frames with time stamps”; paragraph 22: “An event database is provided for storing event signal data, and an event processor is provided that copies a plurality of data frames stored in the circular storage buffer that have time stamps proximate to the time of the event into additional secondary memory mapped files” ,paragraph 48: “The signal processor 10 also includes an event processor 16 that is adapted to extract data frames starting from a data frame that is a predetermined number of data frames before the external event time provided by the server 20…ending a predetermined number of data frames after the external event time”) or a characteristic of the first storage 
Claim 42 is rejected for the same reasons as discussed in claim 32 above. 
For claims 34 and 44, Fiore et al teach the control signal is triggered by a button being pushed, a gesture of a user, a movement of an object, or a change of a state (e.g. paragraph 46: “…sudden change of amplitude…significant change in brightness or contrast”). 
For claims 35 and 45, Fiore et al teach the data flow comprises at least one of: video data captured using an image sensor (e.g. figure 2, video camera 6), audio data captured using a microphone, or textual data captured using a keyboard.
For claims 36 and 46, Fiore et al teach the first storage medium is configured to store a maximum number of image frames, and wherein the time period is based on a maximum number of image frames associated with the first storage medium (e.g. paragraph 48: “The extracted data frames are then stored in file system thereby providing a permanent record of the data frames before, during, and after the event prior to the data frames being overwritten in the circular storage buffer 15”, the number of frames stored in the circular buffer is limited to the maximum storage capacity of the circular buffer before the frames being overwritten).
For claims 37 and 47, Fiore et al teach the received data contains one or more image frames, and the time sequence is associated with an image frame count (e.g. abstract: “…data frames with time stamps…”). 
For claims 38 and 48, Fiore et al teach the first storage medium is configured to store the data flow in a first-in, first-out buffer (e.g. circular buffer).

For claims 40 and 50, Fiore et al teach the one or more data sources are configured to capture information for at least one of an unmanned aircraft, an unmanned vehicle, a hand held device (e.g. figure 2, user should be able to holding on the video camera 6 of figure 2 by hand), or a robot.

Allowable Subject Matter
Claims 33 and 43 are objected to as being dependent upon a rejected base claim, but could be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and If the 35 U. S.C. 112 b rejection was overcome. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484